          Case 1:17-cv-05885-GHW Document 91 Filed 09/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ENG BOCK CHIA, RUI GUI WU, YUE MING LIN,
 GRACE WU, CINDY LIN, XIN QIANG YU, GUI
 XIANG DONG, CHIN KOK HING, WAI HO NG,
 JIANWEI XU, and WONG KAM FOONG,          Docket No.: 17-CV-5885(GHW)

                                                 Plaintiffs, DECLARATION OF
                          - against -                        LADONNA M. LUSHER

 520 ASIAN RESTAURANT CORP. d/b/a CHEF YU,
 5127 RESTAURANT CORP. d/b/a GINGER’S,
 TUNG SHENG YEH, STEVEN C.J. TANG, ALICE
 TANG, KUAN YOKE AKOON aka “WINNIE,” TEO
 SU JIN, BENNY CHEONG

                                               Defendants.


        LADONNA M. LUSHER, an attorney duly admitted to practice law in the Southern

District of New York, hereby affirms under the penalties of perjury that:

        1.        I am a partner at the law firm of Virginia & Ambinder, LLP, attorneys for Plaintiffs

in this action.

        2.        I submit this declaration in support of Plaintiffs’ motion in limine to preclude Mark

H. Wander, CPA as a fact and/or expert witness.

        3.        Attached hereto as Exhibit A are Defendants’ Rule 26 Initial Disclosures.



Dated: New York, NY
       September 3, 2019
                                                        VIRGINIA & AMBINDER, LLP
                                                              /s/
                                                        LaDonna M. Lusher, Esq.
                                                        40 Broad Street, 7th Floor
                                                        New York, NY 10004
                                                        Tel: (212) 943-9080
                                                        Fax: (212) 943-9082
                                                        llusher@vandallp.com
